Citation Nr: 0731386	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  01-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for a spine disability.  In July 2002, the veteran did not 
appear for his hearing before the Board that he had requested 
in January 2001.  In October 2002, the Board undertook 
additional development of the evidence as to this issue 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a regulation that 
was later invalidated.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In August 
2003, the Board remanded the claim for further development.  
By an October 2004 decision, the Board reopened the veteran's 
claim and then remanded the claim for further development.  

Thereafter, the Board denied the claim in February 2006, and 
following a timely appeal of that decision to the United 
States Court of Appeals for Veterans Claims (Court), a June 
2007 Joint Motion for Remand concluded that the February 2006 
Board decision contained inadequate Reasons and Bases in its 
failure to address a March 2005 VA consultation record 
opinion that was favorable to the veteran.  Pursuant to the 
Joint Motion, a June 2007 Order vacated the Board's February 
2006 Board decision for compliance with the instructions in 
the Joint Motion for Remand.  The issue is now before the 
Board for further appellate review. 


FINDINGS OF FACT

1. All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  The veteran's current spine condition (degenerative disc 
disease of the cervical and lumbar spine, both status post 
surgical intervention) first manifested many years after 
service and is not related to his service or any aspect 
thereof.



CONCLUSION OF LAW

The veteran's current spine condition (degenerative disc 
disease of the cervical and lumbar spine, both status post 
surgical intervention) was not incurred in or aggravated by 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The veteran contends that he is entitled to service 
connection for spinal conditions that have been diagnosed as 
degenerative disc disease of the cervical and lumbar spine 
segments.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the vast majority 
of the veteran's service records are presumed to have been 
destroyed in a fire in 1973.  When a veteran's records have 
been destroyed, VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In a letter 
dated in October 1998, the RO advised the veteran of the loss 
of his service medical records.  He was also informed that a 
search for records from the Office of the Surgeon General 
(OSG) had also been unsuccessful.  Morning reports indicated 
that the veteran took leave, but not that he was injured.

The one available service medical record in this case is a 
photocopy of a partially burned report by a social worker, 
which refers to the veteran as having been in service for 
about nine months, and does not relate to treatment or 
complaints of back pain, or other injury, but rather to 
enuresis.  In discussing the veteran's general history of 
health, the social worker noted that he had had the usual 
childhood diseases, and since then, nothing out of the 
ordinary.  His physical health overall had been "excellent."

The veteran contends that he injured his back in a series of 
five parachute jumps, dated after September 1959.  His 
available service records reflect that he completed "jump 
school," or the Airborne School in October 1959, received the 
Parachutist badge, and thereafter was a qualified 
parachutist.  As noted previously, his service medical 
records are largely unavailable, and his account of spine 
injury in service is not corroborated.  The Board thus finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current spine condition.  38 C.F.R. § 3.303(b).  The veteran 
has stated, in writing and in testimony, that he first sought 
private treatment for his back in the 1960's.  However, the 
physicians from whom he allegedly sought treatment no longer 
had such records on file.  Accordingly, those records have 
not been associated with the claims file.  The first clinical 
evidence of treatment for spine conditions is dated in 
October 1996, when the veteran sought private outpatient 
treatment.  At that time, the veteran complained of both 
lumbar and cervical spine discomfort for approximately 10 
years.  The impressions were possible arthritis.  After 
October 1996, VA treatment records regularly reflect 
complaints regarding the back and neck (degenerative disc 
disease), although it appears that the veteran received most 
of his treatment from private providers.  A January 1998 
treatment record from J. E. Smith, M.D., notes that the 
veteran complained of pain in the cervical spine for more 
than 10 years.  Private treatment records dated from December 
1998 to December 2004 show that the veteran has continued to 
receive regular treatment for his spine conditions.  This has 
included surgical intervention on his lumbar spine on two 
occasions, the first in November 1998, and the second in 
December 2004, and, in June 2003, surgical intervention on 
his cervical spine.

In support of his claim, the veteran submitted two letters 
relating his current spine conditions to his service.  The 
first, written in May 2003 by his private neurosurgeon, Anil 
Nanda, M.D., stated that the veteran has been a patient of 
Dr. Nanda since December 1998.  The veteran reported that 
during service he was a parachutist.  The veteran felt that 
during the completion of several parachute jumps, his 
cervical and lumbar spine were injured.  Dr. Nanda stated 
that it has been his experience that "repeated insults to the 
neck and back usually results in spinal problems for the 
patient at some point during their life."  Dr. Nanda then 
stated that it was his belief that the veteran's symptoms 
were a result of injuries he received as a paratrooper.  The 
second letter, dated in December 2004, was written by Esther 
Wylen, M.D., another private neurosurgeon.  In her letter, 
Dr. Wylen stated that she saw the veteran in November 2004 
for complaints of chronic neck and back pain.  During that 
visit, the veteran reported that he was involved in several 
parachute jumps during service in which he sustained trauma 
to his spine.  Dr. Wylen then stated that it is "well-known 
that repeated trauma to the neck and back will often lead to 
chronic pain and disability later in life."  Dr. Wylen 
therefore believed that it was "more probable than not that 
the trauma sustained to his back during the parachute jumps 
resulted in [the veteran's] chronic debilitating condition."  
Finally, Dr. Wylen stated that she felt that the veteran was 
suffering a chronic service-related condition for which he 
deserved compensation.  

The veteran underwent VA examination of his spine in April 
1998 and in December 2004.  On examination in April 1998, the 
veteran reported that he was a parachutist while in service, 
and that he felt he injured his back in parachute jumps.  He 
reported that he may have been given some medicine at the 
time of injuring his back, but that he could recall no 
hospitalization or other treatment.  Physical examination 
resulted in impressions of cervical spondylolysis and lumbar 
spondylolysis and disc disease with left sensory 
radiculopathy, left thigh.  The examiner did not opine as to 
whether the veteran's current spine conditions were related 
to his active service.

On VA examination in December 2004, the veteran reported that 
he had a compression fracture of the cervical and lumbar 
vertebrae during his military service.  He reported that this 
injury occurred while he was doing "swing landing" training 
for jump school.  He reported that he was swung on a 
pendulum-type device and then dropped, and he landed 
incorrectly.  He reported that he did have loss of 
consciousness at that time.  He did not recall if X-rays were 
taken at that time, but stated that he did go to sick call, 
where he was informed of the compression fracture.  The 
veteran specifically denied any major trauma or injuries 
post-service.  The diagnoses after physical examination were 
degenerative disc disease of the cervical and lumbar spine, 
both status post surgical intervention.  With regard to 
whether the veteran's current spine conditions were related 
to his active service, the examiner opined that it was not 
likely that the veteran's current cervical spine condition 
existed in service or that it was related to his active 
service, including to parachute training during service.  
Similarly, it was not likely that the veteran's current 
lumbar spine condition existed in service or was related to 
his active service.  The rationale for these opinions was 
that the available service medical records indicated that the 
veteran's health was excellent, and that he was not 
discharged for medical reasons.  His DD Form 214 reflected 
that his discharge was general, honorable, and that he did 
not receive severance pay for disability.  There was no 
objective evidence that the veteran's spine was disabling 
upon his discharge. Additionally, while the veteran alleged 
that he received regular treatment for his spine conditions 
shortly after his discharge from service and for years 
thereafter, the objective medical evidence of record, which 
shows that he first received treatment in 1996, did not 
support that he had indeed sought treatment, nor that trauma 
to his spine during military service was related to his 
current spine conditions.  In taking into consideration the 
letters from Dr. Nanda and Dr. Wylen finding that the 
veteran's current condition is related to his service, the 
examiner stated these letters restated the veteran's 
subjective report of history of sustained trauma to the 
spine.  These opinions were based upon subjective evidence 
because there was no objective evidence that the veteran in 
fact injured his spine during military service.  As they were 
based upon subjective evidence, the opinions were not 
supported by adequate rationale.

A March 2005 VA consultation record from Dr. Saber Kheiralla 
reflects that the veteran was being reevaluated at this time 
for his chronic nonmalignant pain which most likely was 
residual radiculopathy from the cervical and low back pain, 
which he believed he sustained while he was working as a 
paratrooper serving in the Army.  Dr. Kheiralla does not 
indicate that he reviewed any of the veteran's medical 
records or claims file in conjunction with this reevaluation.  
The assessment included chronic nonmalignant pain, most 
likely cervical and lumbar radiculopathy.  Dr. Kheiralla went 
on to comment that "regarding his current fighting, I do 
concur with the medical opinion of Dr. Anil Nanda and also 
Dr. Ether Valine (sic) and also I see that his current 
Disability is more probable than not that the trauma he 
sustained to his spine during his parachute jump resulted in 
his chronic debilitating conditions."  Dr. Kheiralla 
reiterated his concurrence with the opinions of Dr. Nanda and 
Dr. Wylen in a subsequent VA outpatient record, dated in 
March 2006.

The veteran has also provided a March 2006 private medical 
report from Dr. Austin Gleason, to whom the veteran was 
referred by Dr. Mike Haynie.  Dr. Gleason does not indicate 
his review of any documents or records or the veteran's 
claims file in conjunction with this referral.  On 
questioning the veteran at this time, the veteran went into 
detail about his in-service training.  The veteran noted he 
went through six months of basic training, two months of 
additional training and 2 and 1/2 months of jumping.  
According to the veteran, training included jumping off of 
varied heights without a parachute, of course, and learning 
how to hit and then roll, frequently onto his buttock, 
sometimes doing somersaults going all the way over putting 
pressure on his neck.  The examiner noted that obviously, 
when the veteran landed on his feet, the force was 
transmitted into the lumbar spine.  The examiner also noted a 
situation where the veteran had a parachute harness on and 
was swung and suddenly released.  The veteran reported that 
sometimes he fell the wrong way, landing on his buttock, and 
on one occasion, falling and knocking himself out and 
obviously injuring his neck to some degree.  The veteran 
reported that he was then sent to jump school, at which time 
he did five different jumps.  The veteran noted that he 
graduated from jump school on October 15, 1959, and was then 
discharged on December 15.  During that time he had a 26-day 
leave, which, according to the veteran, was a medical leave.  
He stated that he had a burn on his arm and also pain in both 
his neck and back.  His tour of duty was to be a three-year 
tour, but he was discharged after some 8 1/2 months.  He was 
given an honorable discharge.  

Dr. Gleason's impression was anterior interbody fusion at C4-
C5 and C5-C6, chronic back syndrome, post-operative lumbar 
laminectomy at 3 levels, cervical and lumbar spondylosis, 
right C6 radiculopathy, resolved, and tardy ulnar nerve 
palsy, both elbows, post-operative left, resolved.  It was 
Dr. Gleason's opinion that the tardy nerve palsies in both 
elbows were not related to his service-related injuries.  It 
was also his opinion, however, that the repetitive trauma to 
the veteran's neck and back, more probably than not, was 
related to the injuries to his neck and back.  He further 
noted that the statement had been made by the VA examiners 
that he had no objective evidence of injury during basic 
training and jump school training.  Dr. Gleason further 
stated that objective evidence would have to have been some 
type of medical records, and as he understood it, the 
veteran's records were lost by the VA.  He also noted that he 
had not seen anyone with a cervical fusion, or a three-level 
lumbar laminectomy, that did not lose motion as a result of 
those injuries and surgeries.

In November 1998, the veteran was granted disability benefits 
by the Social Security Administration, primarily due to his 
spine conditions.  Neither the decision granting benefits, 
nor the records upon which the decision was based, however, 
relate the veteran's current back disability to his service.

While the veteran alleges that he received treatment for his 
spine shortly after his discharge from service, there are no 
records which reflect treatment for spine problems dated 
prior to October 1996, approximately 36 years after 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Service 
connection may be granted when all the evidence establishes a 
medical nexus between military service and current 
complaints.  See Degmetich, supra; Rabideau, supra.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, in addition to the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

While Dr. Wylen, Dr. Nanda, Dr. Kheiralla, and Dr. Gleason 
have opined that the veteran's current spine conditions are 
related to his service, this appears to have been based upon 
a history provided by the veteran.  Transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber is a medical professional.  
See Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).  The Board finds that these 
opinions are not as probative as the VA examiner's opinion, 
as there is no evidence that any of them reviewed the 
veteran's claims file, and there is no objective evidence 
that the veteran's current spine disorders are related to 
service.  In comparison, the December 2004 VA examiner 
conducted an in-depth review of the veteran's claims file, 
provided an adequate rationale for his opinion, and 
reconciled his opinion with the other conflicting opinions of 
record.  For these reasons, the Board finds the VA examiner's 
opinion finding no relationship between the veteran's current 
spine conditions and his service to be more probative.

The Board finds that the opinions in support of the claim are 
also lacking in any adequately expressed rationale and, more 
importantly, rely on evidence that is not substantiated in 
the record.  See Reonal, supra.  More specifically, while the 
Board recognizes that the veteran no doubt underwent 
strenuous training during service which may have caused the 
veteran cervical and lumbar discomfort, there is a 
distinction between establishing the onset of disability 
during service and the existence of back pain during service, 
and although the veteran's statements are capable of proving 
the latter, they are not capable of proving the former.  A 
close inspection of the opinions of Dr. Wylen, Dr. Nanda, Dr. 
Kheiralla, and Dr. Gleason reveals that they are all 
predicated on the assumption that the veteran's degenerative 
disc disease of the cervical and lumbar spine, both status 
post surgical intervention, had their onset during service.  
However, there is no evidence that such is the case and the 
veteran's statements in this regard are insufficient.  Thus, 
they are of very limited probative value.  Id.  For instance, 
while the veteran now indicates the onset of spine symptoms 
during service, there is no contemporaneous evidence of 
treatment for such symptoms until many years after service 
and on at least one occasion the duration of such symptoms 
was reported to be such that the onset was many years after 
service.  See the initial report of treatment for back 
problems in October 1996 when spinal discomfort was reported 
for the previous 10 years.   

Dr. Nanda stated that it has been his experience that 
"repeated insults to the neck and back usually results in 
spinal problems for the patient at some point during their 
life," Dr. Wylen believed that it was "more probable than not 
that the trauma sustained to his back during the parachute 
jumps resulted in [the veteran's] chronic debilitating 
condition," Dr. Kheiralla reevaluated the veteran's pain and 
opined that current disability was more probable than not 
related to the trauma he sustained to his spine during his 
parachute jump, and Dr. Gleason opined that the repetitive 
trauma to the veteran's neck and back, more probably than 
not, was related to the injuries to his neck and back.  Thus, 
although each examiner has generally opined that in-service 
insults, trauma, pain, or injury is related to current 
symptoms or disabilities, there is no explanation as to the 
current nature and extent of damage to the spine believed to 
have been traumatically incurred in service or the basis for 
linking current degenerative disc disease of the cervical or 
lumbar spine to service as opposed to simply the progressive 
onset of such disease years after service.  

In recent statements in support of his claim, in testimony, 
and in reporting history to various medical examiners, the 
veteran has attributed his current spine problems to service; 
however, as a layman, the veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The Board acknowledges that the veteran 
is competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

The veteran has also submitted lay statements in support of 
his claim.  Although lay evidence is acceptable to prove 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu, supra.

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of spine conditions since 
service.  38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  In support of his claim that he sought 
treatment long before 1996, the veteran points to a letter, 
post-marked in October 1971, from his wife to his 
grandmother, in which his wife states that the veteran has 
been having trouble with his back and that he had received 
medical treatment for the pain.  The Board finds that, even 
assuming arguendo that the veteran had sought treatment for 
his back around October 1971, the letter from the veteran's 
wife to his grandmother does not serve to establish a link 
between the veteran's current spine conditions and his active 
service.  See Espiritu, supra.

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran was afforded multiple examinations, 
during which a thorough review of his file was conducted, and 
opinions supported by adequate rationale were rendered.

The weight of the credible evidence demonstrates that the 
veteran's spine problems began many years after service and 
were not caused by any incident of service.  The Board 
concludes that a spine disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, a January 2004 letter advised the veteran of 
the evidence necessary to substantiate his claim, and the 
respective obligations of the VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, a similar letter was provided to the 
veteran in November 2004.  Id.  

Although the January and November 2004 VCAA notice letters 
came after the original rating decision that denied the 
claim, and did not specifically request that appellant 
provide any evidence in appellant's possession that pertained 
to the claim as addressed in Pelegrini v. Principi, supra, as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board also notes that the January and November 2004 VCAA 
notice letters were followed by readjudication of the claim 
in the November 2005 supplemental statement of the case.

The Board further notes that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding pertinent documents 
that have not been obtained or that are not adequately 
addressed in documents or records contained within the claims 
folder.  VA has also notified the veteran of any evidence 
that could not be obtained, the appellant has been afforded 
multiple examinations and opinions, and the appellant has not 
indicated any intention to submit additional evidence in 
support of his claim.

Consequently, based on all the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the veteran.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
these claims for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.  


ORDER

Service connection for a spine disability is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


